Citation Nr: 0415097	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total compensation rating on the basis of 
individual unemployability due to service connected 
disability (TDIU).prior to October 6, 1999. 




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to TDIU 
effective from January 6, 1999.  The Board has rephrased the 
issue listed on the title page to better reflect the claim on 
appeal.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to TDIU on May 
13, 1998.

2.  The RO's July 9, 1998 decision, which denied of a claim 
for entitlement to TDIU, did not become final as the veteran 
initiated a timely appeal in January 1999, and the claim 
remained pending.

3.  The schedular ratings in effect for the veteran's service 
connected disability combined to a 50 percent rating prior to 
October 6, 1999 and rendered him ineligible for consideration 
of a TDIU rating by the RO.

4.  There is competent evidence of record that the veteran's 
PTSD rendered him unemployable prior to October 6, 1999 which 
warrants referral of his claim to the Director of 
Compensation and Pension for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying entitlement to TDIU 
did not become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(c), 20.201, 20.302(a) (2003).

2.  The criteria for eligibility for a schedular TDIU rating 
prior to October 6, 1999 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16(a) (2003).

3.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of a TDIU rating 
prior to October 6, 1999 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date earlier 
than October 6, 1999 for an award of TDIU.  The method for 
determining the effective date of award is set forth in 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Generally, the 
applicable law indicates that, except as otherwise provided, 
the effective date of an award based on a claim for an 
increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).

A review of the claims folder shows that the veteran first 
filed a claim of entitlement to TDIU by means of 
correspondence submitted by the veteran's representative on 
May 13, 1998.  At that time, he held a 50 percent rating for 
service connected PTSD, a 10 percent rating for service 
connected dermatophytosis of the feet, and a non-compensable 
rating for service connected scars of the face and both 
forearms.  This resulted in a combined 50 percent rating.  
See 38 C.F.R. § 4.25, Table I (2003).  In a rating decision 
dated July 9, 1998, the RO denied the claim as the veteran 
did not meet the schedular requirements to render him 
eligible for consideration of a TDIU rating.  See 38 C.F.R. 
§ 4.16(a) (2003).  The RO notified the veteran of this 
decision in a letter dated July 14, 1998.  

In a decision dated December 1998, the RO denied a claim for 
a rating in excess of 50 percent for PTSD.  The RO notified 
the veteran of this decision by letter dated December 16, 
1998.



On February 11, 1999, the veteran submitted the following 
statement to the RO:

I WISH TO ACKNOWLEDGE VA LETTER DATED 
12/16/98.  THIS IS MY NOTICE OF DISAGREEMENT 
WITH YOUR DECISION.  I ATTACH REPORTS FROM DR. 
[L], STAFF PSYCHIATRIST WHO STATES MY 
CONDITION HAS BECOME WORSE.  I ALSO ATTACH HIS 
EARLIER REPORTS WHICH MAY OR MAY NOT BE PART 
OF THIS VA FILE WHICH THE DECISION MADE.  I 
ASK THAT A RECONSIDERATION BE MADE BASED ON 
NEW EVIDENCE.  IF THE VA DECISION REMAINS THE 
SAME PLEASE PROVIDE ALL MEDICAL EVIDENCE USED 
AND A STATEMENT OF THE CASE SO I CAN PREPARE 
MY APPEAL.

Attached to this statement was a VA clinic record, dated 
January 6, 1999, which included the following medical 
assessment:

PTSD, chronic, severe.  PTSD symptoms which 
have been chronic and severe for years, are 
intensifying with the news of [the veteran's] 
cancer.  In my opinion, this patient has been 
and continues to be unemployable, and likely 
to remain so throughout life.  His symptoms 
have been refractory to medications and 
therapy.

In March 1999, the RO issued a Statement of the Case (SOC) on 
the issue of entitlement to a rating in excess of 50 percent 
for PTSD.  The veteran had until December 1999 to file a 
substantive appeal on this issue, but there is no document of 
record which can reasonably be construed as indicating an 
intent to file an appeal with the Board within that time 
frame.  There is also no indication that the veteran 
requested an extension of time to do so under 38 C.F.R. 
§ 3.109(b).  That decision, therefore, became final and is 
not subject to review at this time.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(2003).

In a decision dated May 2003, the RO awarded the veteran a 70 
percent rating for PTSD effective to October 6, 1999, and a 
100 percent schedular evaluation for PTSD effective from May 
26, 2000.  The RO also awarded TDIU effective to October 6, 
1999.  The veteran alleges entitlement to an earlier 
effective date of the award for his TDIU rating.

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran's February 1999 correspondence to the RO was 
accepted as an NOD with respect to a claim for entitlement to 
an increased rating for PTSD.  The medical evidence submitted 
at that time included competent medical opinion, dated 
January 9, 1999, that the veteran's PTSD rendered him 
unemployable.  In and of itself, this would be sufficient to 
raise an informal claim for TDIU.  See Roberson, 251 F.3d at 
1384.  In fact, the RO phrased the issue certified on appeal 
based on an assessment that the veteran was seeking an 
earlier effective date for the award of TDIU effective to the 
date of this medical statement.  The Board, however, is of 
the opinion that the veteran's February 1999 statement, when 
combined with the evidence of unemployability submitted at 
that time, evidenced an intent on the part of the veteran to 
appeal the RO's determination not to award him a 100 percent 
schedular rating for PTSD.  As this statement was submitted 
within the appeal period for the July 1998 RO denial of 
entitlement to TDIU, the Board accepts the veteran's February 
1999 submission as the functional equivalent of a timely 
filed NOD on the TDIU claim.  Therefore, the RO's July 1998 
decision denying entitlement to TDIU remained pending and no 
finality attaches to that decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(c), 20.201, 20.302(a) (2003).  
Thus, for purposes of this appeal, the Board finds that a 
claim for TDIU as been pending since May 13, 1998, and an 
award of TDIU may be considered back to that time period.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2003).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  Disabilities resulting 
from common etiology or a single accident are considered as 
"one disability" for purposes of determining whether a 
disability is ratable as 40 or 60 percent disabling.  Id.  

As indicated above, the veteran had a combined 50 percent 
rating for service connected disability up until October 6, 
1999 which rendered him ineligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2003).  Rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  The CAVC 
has clarified that, where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.   
Bowling v. Principi, 15 Vet. App. 1 (2001). 

The January 9, 1999 assessment by the VA staff psychiatrist 
includes opinion that the veteran "has been and continues to 
be unemployable."  This necessarily implies that the 
veteran's PTSD rendered him unemployable prior to the October 
6, 1999 TDIU rating in effect.  Accordingly, the Board finds 
that the criteria for referral of the claim for 
extraschedular consideration of a TDIU rating prior to 
October 6, 1999 have been met.  To this extent, the claim is 
granted.

In so holding, the Board notes that some provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) appear to be 
applicable to the claim on appeal.  See Huston v. Principi, 
17 Vet. App. 195, 202 (2003).  Among other things, the VCAA 
provisions expand VA's notice and duty to assist requirements 
in the development of a claim.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id 

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  38 U.S.C.A. § 7104(c) (West 2002).

This case comes before the Board on direct appeal from a June 
2000 RO rating decision which granted a 100 percent schedular 
rating for PTSD effective May 26, 2000.  The veteran 
disagreed with the effective date of award assigned.  The RO 
later awarded a TDIU rating effective to October 6, 1999 and 
the veteran continued the appeal.  In May 2003, the RO issued 
the veteran a VCAA letter which advised him of the types of 
evidence and/or information necessary to substantiate his 
claim as well as the relative duties on the part of himself 
and VA in developing his claim.  The Board finds that his 
letter satisfies the content requirements of the VCAA, but 
nonetheless notes that VA's General Counsel has determined 
that a VCAA letter is not required for these types of direct 
appeal claims.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Assuming, arguendo, that a VCAA letter was required in this 
case, the Board notes that the VCAA letter was provided 
following the initial AOJ determination in this case.  As a 
matter of law, the veteran's combined 50 percent rating for 
service connected disability for the time period prior to 
October 6, 1999 renders him ineligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a), and the Board has no 
jurisdiction to affect the combined rating in effect for the 
time period in question.  As indicated above, the Board has 
referred an extraschedular claim to the Director of 
Compensation and Pension which represents the maximum 
allowable benefit before the Board at this time.  A VCAA 
letter is not required where the law, and not the facts or 
development of facts, control the outcome of a case.  Manning 
v. Principi, 16 Vet. App. 534 (2002).


ORDER

Referral of the claim for a TDIU rating prior to October 6, 
1999 to the Director of Compensation and Pension for 
consideration on an extraschedular basis is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



